The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on May 11, 2022.

Claims 1-15 are pending. Claims 1, 4 and 5 are currently amended. 

The objection to claim 4 for minor informality is withdrawn in view of Applicant’s amendment.

Claims 1-15 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-12 of copending Application No. 16/966,013 for the reasons set forth in the previous office action. 

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
	a) in claim 1, line 7 (second from last line), it is suggested that the phrase “, and” be added after “surfactant”
	b) in claim 5,  line 2, a comma (,) should be added after “of an acid”. 
             Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In claim 1, line 8 (last line), the limitation “wherein the solid amorphous phase has a continuous volume of at least 0.1 cm3” does not meet the written description requirement because the phrase "at least" has no upper limit and may cause the claim to read on embodiments outside the range “from 0.1 to 20 cm3”  in the specification on page 17, line 7. See also MPEP 2163.05 III.
	Claims 2-15, being dependent from claim 1, inherit the same rejection as in claim 1 above. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 11, 14 and 15 stand rejected under 35 U.S.C. 103 as being unpatentable over Kropf et al. (US 2017/0321164), hereinafter “Kropf” in view of Somerville Roberts et al.  (US 2011/0263473), hereinafter “Somerville Roberts.”
	Regarding claims 1, 4, 5, 6, 7 and 8, Kropf teaches an automatic dishwashing detergent (see abstract) which can be present in solid presentation forms, wherein the suitable solid presentation forms, are in particular, powders, granules, extrudates, compactates, in particular tablets (see paragraph [0151]), wherein the extrudates and compactates like tablets read on the “shaped detergent products.” The dishwashing detergent can also be present in the form of shaped bodies (see paragraph [0152]). In Table 2, Kropf teaches phosphate-free solid dishwasher detergent formulation comprising about 10.00-about 20.00 wt. % Na citrate/citric acid; about 5.00-about 35.00 wt. % MGDA (methylglycine diacetic acid)/GLDA (glutamine diacetic acid); about 2.50-about 10.00 wt. % nonionic surfactant; and 0.00-about 1.50 wt.% water, among others (see Table 2 on page 12). It is noted that citric acid has a molecular weight of 192.124 g/mol.  Since the detergent product in independent claim 1 recites 0 wt% minimum of one or more other solid phases, Kropf, need not disclose one or more other solid phases.  Kropf, however, fails to specifically disclose a shaped detergent product comprising 100 wt% of a solid amorphous phase comprising 25-88 wt% free acid equivalent of aminopolycarboxylate, like GLDA or MGDA, 10-60 wt% free acid equivalent of an acid, like citric acid, and 2-30 wt% water, the shaped detergent product containing at least 0.5 wt% surfactant, and wherein the solid amorphous phase has a continuous volume of at least 0.1 cm3 as recited in claim 1.
	Somerville Roberts, an analogous art, teaches a particle comprising an aminocarboxylic builder like MGDA or GLDA and sulphate or citrate which are present in a weight ratio of from about 6:1 to about 1:1 (see claim 1; paragraph [0023]), wherein the particle is produced by a process which comprises the steps of:  a) providing a solution containing an aminocarboxylic builder;  b) optionally adding an acidifying agent like sulphuric acid;  c) adding sulphate or citrate (whose free acid equivalent is citric acid) to the solution resulting from of step b) to form a mixture;  and d) converting the mixture resulting from step c) into particles (see claim 7; paragraphs [0016]-[0020], [0027], [0034]), by driving away the water by any known technique, such as drying, evaporation, etc. (see paragraph [0032]), like spray-drying at an air temperature above 140oC (see paragraph [0036]), wherein the resulting spray-dried powder is understood to be cooled to room temperature; (see paragraph [0036]); and wherein it is construed that the resulting composition is in an amorphous form because it has been subjected to similar, if not the same, process as recited in Applicant’s specification, at page 3, lines 22-28.  The spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]). The process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability; and it has been surprisingly found that even when processing at high temperatures the particle has a reduced tendency to become sticky (see paragraph [0021]. The particle is added to an automatic dishwashing detergent composition (se paragraph [0044]; claim 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared an automatic dishwashing detergent in solid shaped form like a tablet which comprises MGDA or GLDA, citric acid, water and nonionic surfactant in their optimum proportions because the teachings of Kropf encompass these ingredients and proportions thereof as disclosed in paragraph [0151] and Table 2; and to have prepared the dishwashing detergent, prior to tabletting, by using the manufacturing process of Somerville Roberts, as discussed above, i.e., by a) providing a solution containing the aminocarboxylic builder;  b) optionally adding an acidifying agent;  c) adding citrate (whose free acid equivalent is citric acid) to the solution resulting from of step b) to form a mixture;  and d) converting the mixture resulting from step c) into particles  by driving away the water by any known technique, such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt %, because the process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability, and has a reduced tendency to become sticky as taught by Somerville Roberts. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf, when prepared by the process of Somerville Roberts to be in an amorphous form because similar, if not the same, process steps, i.e., providing a solution containing the MGDA or GLDA;  optionally adding an acidifying agent;  adding citrate (whose free acid equivalent is citric acid) to the solution to form a mixture;  and converting the mixture into particles  by driving away the water by any known technique, such as such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt % have been performed.
With respect to the specific proportions of the MGDA or GLDA, citric acid, water, nonionic surfactant, considering that Kropf teaches 10.00-about 20.00 wt. % citric acid; about 5.00-about 35.00 wt. % MGDA/GLDA; about 2.50-about 10.00 wt. % nonionic surfactant; and 0.00-about 1.50 wt.% water, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
With respect to the composition having a continuous volume of at least 0.1 cm3, as recited in claim 1, considering that Kropf teaches the composition in tablet form, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the tablet of Kropf in view of Somerville Roberts to have a volume within those recited because, a tablet, like a rectangular tablet, which is a typical shape for automatic dishwashing detergents,  would for example, have a length of 4 cm, a width of 2.5 cm and a height of 1.0 cm, hence a volume of 10 cm3, by calculation, using the volume of a rectangle, V= l x w x h. 
	Regarding claim 3, as discussed above, Kropf teaches phosphate-free solid dishwasher detergent formulation comprising MGDA or GLDA from about 5.00-about 35.00 wt. % and citric acid from about 10.00-about 20.00 wt. % (see Table 2). Kropf in view of Somerville Roberts, however, fails to specifically disclose free acid equivalent aminopolycarboxylate, i.e., MGDA or GLDA to acid weight ratio of 1:2 to 1:0.15.
Considering that Kropf teaches MGDA or GLDA from about 5.00-about 35.00 wt. % and citric acid from about 10.00-about 20.00 wt. %, the following are envisaged: 5 wt% MGDA/GLDA to 10 wt% citric acid, i.e.,  1:2 weight ratio, or 15 wt% MGDA/GLDA  to 15 wt% acid, i.e., 1:1 weight ratio, or 30 wt% MGDA/GLDA  to 15 wt% acid, i.e., 1:0.5 weight ratio, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 9, as discussed above, Somerville Roberts teaches that the spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]). 
	Regarding claim 11, Kropf in view of Somerville Roberts, fails to specifically disclose the solid dishwasher detergent formulation being translucent or transparent.
	Even though Kropf in view of Somerville Roberts, is silent as to the solid dishwasher detergent formulation as being translucent or transparent, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf in view of Somerville Roberts to exhibit a similar property, that is, being translucent or transparent because similar ingredients (e.g., MGDA/GLDA, citric acid, water, nonionic surfactant) with overlapping proportions and similar process of making the composition have been utilized.
	Regarding claim 14, Kropf teaches that the tablets preferably have a weight of about 17 to about 20g (see paragraph [0165]).
	Regarding claim 15, Kropf in view of Somerville Roberts fails to teach the limitation “wherein at least 10% of the surface area of the shaped detergent product consists of the amorphous solid phase.” 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf in view of Somerville Roberts, in tablet form, to exhibit a similar property as discussed above, because similar ingredients  e.g., MGDA/GLDA, citric acid, water, nonionic surfactant) with overlapping proportions and similar process of making the composition have been utilized.

Claims 1-15 stand rejected under 35 U.S.C. 103 as being unpatentable over Kurth et al. (US 2019/0345420), hereinafter “Kurth” in view of Somerville Roberts. 
	Regarding claims 1, 4, 5, 6, 7 and 8, Kurth teaches a detergent or cleaning agent, in particular a cleaning agent for hard surfaces, having at least two phases which are different from one another (see abstract), wherein the detergent or cleaning agent is an automatic dishwashing detergent (see paragraph [0134]). The first phase comprises 10-25 wt% citrate, Na (sodium) salt; 0-40 wt% MGDA, Na salt; 1.5-15.0 wt% nonionic surfactant(s); and 0-3 wt% water; among others (see paragraph [0193]); and the first phase was in in the form of a compacted tablet (see paragraph [0195]) and is rectangular (see Fig. 1). The free acid equivalent of the sodium citrate above is calculated as follows: (1) for the minimum amount: 10 x 192.1 (MW of citric acid)/214.1(MW of sodium citrate) = 9.0 wt% free acid equivalent, i.e., citric acid; and (2) for the maximum amount: 25 x 192.1/214.1= 22.4 wt% citric acid. The free acid equivalent for the sodium MGDA above is as follows for the maximum amount: 40 x 205.1 (MW of MGDA acid)/271.1 (MW of Na MGDA) = 30.3 wt% MGDA acid. Hence, the free acid equivalent of the sodium citrate is 9.0-22.4 wt%; and the free acid equivalent of the MGDA salt is 0-30.3 wt%. It is noted that citric acid has a molecular weight of 192.124 g/mol.  Kurth, however, fails to specifically disclose a shaped detergent product comprising 10-100 wt% of a solid amorphous phase comprising 25-88 wt% free acid equivalent of aminopolycarboxylate, like MGDA, 10-60 wt% free acid equivalent of an acid, like citric acid, and 2-30 wt% water, the shaped detergent product containing at least 0.5 wt% surfactant, and wherein the solid amorphous phase has a continuous volume of at least 0.1 cm3 as recited in claim 1.
	Somerville Roberts, an analogous art, teaches a particle comprising an aminocarboxylic builder like MGDA or GLDA and sulphate or citrate which are present in a weight ratio of from about 6:1 to about 1:1 (see claim 1; paragraph [0023]), wherein the particle is produced by a process which comprises the steps of:  a) providing a solution containing an aminocarboxylic builder;  b) optionally adding an acidifying agent like sulphuric acid;  c) adding sulphate or citrate (whose free acid equivalent is citric acid) to the solution resulting from of step b) to form a mixture;  and d) converting the mixture resulting from step c) into particles (see claim 7; paragraphs [0016]-[0020], [0027], [0034]), by driving away the water by any known technique, such as drying, evaporation, etc. (see paragraph [0032]), like spray-drying at an air temperature above 140oC (see paragraph [0036]), wherein the resulting spray-dried powder is understood to be cooled to room temperature; and wherein it is construed that the resulting composition is in an amorphous form because it has been subjected to similar, if not the same, process as recited in Applicant’s specification, at page 3, lines 22-28.  The spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]). The process not only produces a very robust particle in terms of physical and chemical stability but the particle is also very robust in terms of processability; and it has been surprisingly found that even when processing at high temperatures the particle has a reduced tendency to become sticky (see paragraph [0021]. The particle is added to an automatic dishwashing detergent composition (se paragraph [0044]; claim 8). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have prepared a detergent or cleaning agent in solid shaped form like a tablet which comprises MGDA Na salt, sodium citrate, water and nonionic surfactant in their optimum proportions because the teachings of Kurth encompass these ingredients and proportions thereof as disclosed in paragraph [0193]. 
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent or cleaning agent of Kurth, when prepared by the process of Somerville Roberts to be in an amorphous form because similar, if not the same, process steps, i.e., providing a solution containing the MGDA or GLDA;  optionally adding an acidifying agent;  adding citrate (whose free acid equivalent is citric acid) to the solution to form a mixture; and converting the mixture into particles by driving away the water by any known technique, such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt % have been performed.
With respect to the specific proportions of the free acid equivalents of MGDA salt and sodium citrate, water, nonionic surfactant, considering that Kurth teaches that free acid equivalent of the sodium citrate is 9.0-22.4 wt%; the free acid equivalent of the MGDA salt is 0-30.3 wt%; 1.5-15.0 wt% nonionic surfactant(s); and 0-3 wt% water, as disclosed above,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
With respect to the composition having a continuous volume of at least 0.1 cm3, as recited in claim 1, considering that Kurth teaches the first phase in compacted tablet form, which is rectangular as shown in Fig. 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the first phase in the compacted tablet of Kurth in view of Somerville Roberts to have a volume within those recited because, a first phase of a rectangular tablet which typically has a length of 4 cm, a width of 2.5 cm and a height of 1.0 cm, for example, would have a volume of 10 cm3, by calculation, using the volume of a rectangle, V= l x w x h. 
Regarding claims 2 and 12, Kurth teaches that the detergent or cleaning agent comprises at least one first phase (1) (which reads on the solid amorphous phase) and at least one second phase (2) (which reads on the other solid phase), and  the weight ratio of the at least one first phase (1) to the at least one second phase (2) is preferably from 20:1 (or 95.2%:4.8%) to 8:1 (or 88.9%:11.1%) (see paragraph [0167]).  Kurth in view of Somerville Roberts, however, fails to specifically disclose 10-90 wt% of the solid amorphous phase and 10-90 wt% of one or more other solid phases, as recited in claims 2 and 12, and further wherein the second solid phase or the one or more solid phases is/are opaque as recited in claim 12.
Considering that Kurth teaches a first phase to second phase weight ratio of 95.2%:4.8% to 88.9%:11.1%, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, e.g., 90%:10%, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to the second phase being opaque, Kurth also teaches that the at least one first phase (1) and the at least one second phase (2) each contain at least one surfactant, like nonionic surfactant (see paragraph [0078]), wherein the surfactants influence the opacity of the second phase (see paragraph [0124]).
	Regarding claim 3, as discussed above, by calculation, the free acid equivalent of the MGDA salt is 0-30.3 wt%, and the free acid equivalent of the sodium citrate is 9.0-22.4 wt%. Kurth in view of Somerville Roberts, however, fails to specifically disclose free acid equivalent aminopolycarboxylate, i.e., MGDA to acid weight ratio of 1:2 to 1:0.15.
Considering that the free acid equivalent of the MGDA salt is 0-30.3 wt%, and the free acid equivalent of the sodium citrate is 9.0-22.4 wt%, as discussed above, the following are envisaged: 5 wt% MGDA to 10 wt% citric acid, i.e.,  1:2 weight ratio, or 15 wt% MGDA  to 15 wt% acid, i.e., 1:1 weight ratio, or 30 wt% MGDA to 15 wt% acid, i.e., 1:0.5 weight ratio, hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 9, as discussed above, Somerville Roberts teaches that the spray-dried powder typically has a moisture content of about 5 wt % (see paragraph [0037]). 
	Regarding claim 10, Kurth teaches that the first phase (which reads on the solid amorphous phase) comprises other ingredients like, at the minimum, 10 wt% soda, 5.0 wt% Na percarbonate, 1.0 wt% bleach activator, 1.5 wt% nonionic surfactant, 0.5 wt% polycarboxylate, 1.0 wt% protease, 0.2 wt% amylase and 0.01 wt% Zn salt, totaling 19.21 wt% (see paragraph [0193]), hence, reads on the “not more than 30 wt% of ingredients other than aminopolycarboxylate, acid and water of instant claim 10.
	Regarding claim 11, Kurth in view of Somerville Roberts fails to specifically disclose the detergent or cleaning agent being translucent or transparent.
	Even though Kurth in view of Somerville Roberts is silent as to the detergent or cleaning agent as being translucent or transparent, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent or cleaning agent of Kurth in view of Somerville Roberts to exhibit a similar property, that is, being translucent or transparent  because similar ingredients (e.g., MGDA, citrate, water, nonionic surfactant) with overlapping proportions and similar process of making the composition have been utilized.
	Regarding claim 13, Kurth teaches that preferably, the at least one second phase contains at least one nonionic surfactant, preferably a nonionic surfactant from the group of the hydroxy mixed ethers, with the proportion by weight of the nonionic surfactant in terms of the total weight of the second phase being preferably from 0.5 wt. % to 30 wt. %, preferably from 5 wt. % to 25 wt. %, and in particular from 10 wt. % to 20 wt. % (see paragraph [0111]). 
	Regarding claim 14, Kurth teaches that the total weight of phase (1) in the cleaning agent portion can be between 8 and 30 g, particularly from 10 to 25 g, preferably from 12 to 21 g, for example from 14 to 19 g (see paragraph [0167]).
	Regarding claim 15, Kurth in view of Somerville Roberts fails to teach the limitation “wherein at least 10% of the surface area of the shaped detergent product consists of the amorphous solid phase.” 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the detergent or cleaning agent of Kurth in view of Somerville Roberts in tablet form to exhibit a similar property as discussed above, because similar ingredients (e.g., MGDA, citrate, water, nonionic surfactant) with overlapping proportions and similar process of making the composition have been utilized.

Claims 2, 12 and 13 stand rejected under 35 U.S.C. 103 as being unpatentable over Kropf in view of Somerville Roberts as applied to claims 1, 3-9, 11, 14 and 15 above, and further in view of Kurth.
Kropf in view of Somerville Roberts teaches the features as discussed above. In addition, Kropf teaches that the automatic dishwashing detergent can be formulated in the form of a single-phase or multi-phase products as disclosed in paragraph [0151]. Kropf in view of Somerville Roberts, however, fails to specifically disclose 10-90 wt% of the solid amorphous phase and 10-90 wt% of one or more other solid phases, as recited in claims 2 and 12, and further wherein the second solid phase or the one or more solid phases is/are opaque as recited in claim 12; and which contains at least 1 wt% surfactant as recited in claim 13. 
	Kurth, an analogous art teaches the features as discussed above. In particular, Kurth teaches that the detergent or cleaning agent comprises at least one first phase (1) (which reads on the solid amorphous phase) and at least one second phase (2) (which reads on the other solid phase), and the weight ratio of the at least one first phase (1) to the at least one second phase (2) is preferably from 20:1 (or 95.2%:4.8%) to 8:1 (or 88.9%:11.1%) (see paragraph [0167].  Kurth also teaches that the at least one first phase (1) and the at least one second phase (2) each contain at least one surfactant, like nonionic surfactant (see paragraph [0078]), wherein the surfactants influence the opacity of the second phase (see paragraph [0124]); and preferably, the at least one second phase contains at least one nonionic surfactant, preferably a nonionic surfactant from the group of the hydroxy mixed ethers, with the proportion by weight of the nonionic surfactant in terms of the total weight of the second phase being preferably from 0.5 wt. % to 30 wt. %, preferably from 5 wt. % to 25 wt. %, and in particular from 10 wt. % to 20 wt. % (see paragraph [0111]). 
Considering that Kropf teaches that the automatic dishwashing detergent can be formulated in the form of a multi-phase products as disclosed in paragraph [0151] and it is known from Kurth that a first phase to second phase has a weight ratio of 95.2%:4.8% to 88.9%:11.1%, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference, e.g., 90%:10%, because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a nonionic surfactant into the second phase in an amount from 5 wt. % to 25 wt. %, which also provide opacity to the second phase, because this would provide the known cleaning effect as taught by Kurth.

Response to Arguments
Applicant's arguments filed on May 11, 2022 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 1, 3-9, 11, 14 and 15 under 35 U.S.C. 103 as being unpatentable over Kropf in view of Somerville Roberts, Applicant argues that Kropf in view of Somerville Roberts fails to teach a shaped detergent product which comprises a solid amorphous phase that has a continuous volume of at least 0.1 cm3. Applicant also argues that Kropf fails to teach a shaped detergent product having a solid amorphous phase comprising: 25-88 wt% free acid equivalent of aminopolycarboxylate, 10-60 wt% free acid equivalent of an acid, said acid not being an aminopolycarboxylate, 2-30 wt% water, and at least 0.5 wt% surfactant wherein the solid amorphous phase has a continuous volume of at least 0.1 cm3. Applicant then argues that Somerville Roberts fails to disclose a solid composition having  a continuous volume of at least 0.1 cm3, and that Sommerville Roberts describes particles that have a mean particle size from 0.4 to 1.2 mm (see paragraph [0015]), thus the largest particle size will provide a particle with a volume of 0.0009 cm3 which is 1000 smaller than the particles as claimed. 
The Examiner respectfully disagrees with the above arguments because of the same reasoning as already discussed in paragraph 9 above. Please note that Kropf, the primary reference already teaches tablets in paragraph [0151] but is silent on the volume of the tablet and the product being in amorphous form. Somerville Roberts reference, which teaches similar ingredients,  is relied upon in the process of making a composition which would result in an amorphous product. As discussed above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the solid dishwasher detergent formulation of Kropf, when prepared by the process of Somerville Roberts to be in an amorphous form because similar, if not the same, process steps, i.e., providing a solution containing the MGDA or GLDA;  optionally adding an acidifying agent;  adding citrate (whose free acid equivalent is citric acid) to the solution to form a mixture;  and converting the mixture into particles  by driving away the water by any known technique, such as such as spray-drying at an air temperature above 140oC or evaporation to a moisture content of about 5 wt % have been performed. It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the tablet of Kropf in view of Somerville Roberts to have a volume within those recited because, a tablet, like  a rectangular tablet, which is a typical shape for automatic dishwashing detergents,  would for example, have a length of 4 cm, a width of 2.5 cm and a height of 1.0 cm, hence a volume of 10 cm3, by calculation, using the volume of a rectangle, V= l x w x h. 
With respect to the rejection of claims 1-15 under 35 U.S.C. 103 as being unpatentable over Kurth in view of Somerville Roberts, Applicant argues that Kurth fails to teach shaped detergent product comprising 10-100 wt% of a solid amorphous phase and 0-90 wt% of one or more solid phases, said solid amorphous phase comprising 25-88 wt% free acid equivalent of aminopolycarboxylate, 10-60 wt% free acid equivalent of an acid, said acid not being an aminopolycarboxylate, 2-30 wt% water, wherein the shaped detergent product contains at least 0.5 wt% surfactant and wherein the solid amorphous phase has a continuous volume of at least 0.1 cm3. Applicant also argues that Sommerville Roberts fails to teach or suggest a detergent having a solid amorphous phase having a continuous volume of at least 0.1 cm3.
The Examiner respectfully disagrees with the above arguments because of the same reasoning as already discussed in paragraph 10 above. Please note that Kurth, the primary reference teaches that the first phase which comprises 10-25 wt% citrate, Na (sodium) salt; 0-40 wt% MGDA, Na salt; 1.5-15.0 wt% nonionic surfactant(s); and 0-3 wt% water, is in the form of a compacted tablet as disclosed in paragraph [0195] and is rectangular as seen in Fig. 1. As stated above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the first phase in  the compacted tablet of Kurth in view of Somerville Roberts to have a volume within those recited because, a first phase of a rectangular tablet which typically has a length of 4 cm, a width of 2.5 cm and a height of 1.0 cm, for example, would have a volume of 10 cm3, by calculation, using the volume of a rectangle, V= l x w x h. 
	With respect to the rejection of claims 2, 12 and 13 under 35 U.S.C. 103 as being unpatentable over Kropf in view of Somerville Roberts as applied to claims 1, 3-9, 11, 14 and 15 above, and further in view of Kurth, Applicant argues that claim 2, 12 and 13 are dependent on claim 1, and allowable in view of Kropf, Sommerville Roberts and Kurth.
	The above response to Kropf and Somerville Roberts apply here as well. 
	The provisional rejection of claims 1-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-12 of copending Application No. 16/966,013 is maintained because Applicant is silent to the rejection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                          /LORNA M DOUYON/                                                                          Primary Examiner, Art Unit 1761